Title: From George Washington to Benjamin Lincoln, 12 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        Dear Sir

                            Head Quarters 12th April 1782
                        
                        I have this Moment received your two Favors of the 8th instant per Mesrs Edwards & Phelps.
                        Respecting the Requisitions of Colo. Carrington; as you are at the Fountain of Intelligence, you are probably
                            better informed than I am & therefore better able to decide on those Estimates than I can at
                            present determine.
                        The Nature of our Operations, you are sensible, must depend greatly on the Views of the Enemy & the
                            particular mode of War which they shall in future adopt—whether an Evacuation of Charlestown will take place or not, or
                            whether the Enemy will cease their Efforts in whole or in part in the southern Quarter, I am unable to decide; &
                            agreeable as this Determination shall fix, must be my ultimate Resolutions.
                        At present, my Expectations respectg the Army necessary for the Southern Department, do not extend beyond the
                            Troops composed of the Lines of the States South of & including Pennsylvania—& Armands Corps—with the
                            Recruits raising in those States—and untill I am better informed than I am at this Moment, I shall not be anxious that the
                            Recruits shoud be hurried on, least they may be subjected to an unnecessary march.
                        From the above Observations you will perceive the State of Uncertainty in which I am
                            placed. Armands Corps, I think should be compleated to its full Number of Horse or not, according to
                            the Necessity there may be of opposing the Enemy in that particular mode of War should they pursue the plan of War that
                            has been lately imagined & take up the Desultory naval War, we shall have less Occasion for the Horse—untill we
                            are better informed of the Operations of the Campaign, I can only say in general, that it will be prudent for us to be
                            provided for the worst in every Instance, as far as Circumstances will possible permit—But in Case the Compleatg Armands
                            Corps should operate to defeat any other more important plan, I have no wish that it should take place at such Expence. I
                            am &ca.

                    